Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00640-CV

                                           Emily SMITH,
                                             Appellant

                                                  v.

                                          SFG REO LLC,
                                             Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 378047
                              Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 20, 2013

DISMISSED FOR WANT OF PROSECUTION

           On December 14, 2012, when the court reporter responsible for preparing the reporter’s

record in this appeal filed a notification of late record, stating that the appellant had failed to pay

or make arrangements to pay the fee for preparing the reporter’s record, we ordered appellant to

provide written proof to this court by December 27, 2012, that either (1) the reporter’s fee had

been paid or arrangements had been made to pay the reporter’s fee; or (2) appellant was entitled

to appeal without paying the reporter’s fee. We warned that if appellant failed to respond within

the time provided, appellant’s brief would be due January 14, 2013, and we would only consider
                                                                                       04-12-00640-CV


those issues or points raised in appellant’s brief that did not require a reporter’s record for a

decision. See TEX. R. APP. P. 37.3(c). Appellant did not respond to our December 14, 2012,

order. Appellant also did not file a brief.

        Therefore, on January 30, 2013, we ordered appellant to file on or before February 19,

2013, her appellant’s brief and a written response reasonably explaining (1) her failure to timely

file the brief and (2) why appellee is not significantly injured by her failure to timely file a brief.

We warned appellant that if she failed to file a brief and the written response by the date ordered,

we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX.

R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court

order). Despite our order, appellant has still not filed her brief or a written response. We

therefore dismiss this appeal for want of prosecution.



                                                       PER CURIAM




                                                 -2-